Citation Nr: 1745136	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  16-00 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to waiver of recovery of a service-connected compensation benefits overpayment in the amount of $16,287.74, to include whether the overpayment of compensation benefits was properly created.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to March 1981.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2007 decision of the Regional Office and Insurance Center in Philadelphia, Pennsylvania, (RO) of the Department of Veterans Affairs (VA).  

The issue was previously before the Board in January 2016.  At that time, the matter of entitlement to waiver of overpayment, to include whether the overpayment of compensation benefits was properly created, was remanded so that the appeal could be developed in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  As will be described below, this was not adequately accomplished and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

As noted, the appeal was previously remanded for development of an appeal of the enumerated issue, which included consideration of whether the overpayment in question had been properly created.  In response to the Board's remand, the Veteran was apparently furnished a Statement of the Case (SOC) in July 2017, which addressed only the matter of waiver of the overpayment of $16,287.74.  The Veteran has failed to respond to the SOC.  However, a copy of the cover letter to the SOC is not in the claims file, which letter would include notification that the Veteran must timely file a VA Form 9, Appeal to Board of Veterans' Appeals, in order to perfect his appeal.  Significantly, the SOC did not include any information, laws, regulations or discussion pertaining to whether the overpayment of compensation benefits was properly created.  As such, the SOC did not comply with the January 2016 remand orders and the matter must be returned.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should issue the Veteran an SOC with respect to the issue of entitlement to waiver of recovery of a service-connected compensation benefits overpayment in the amount of $16,287.74, to include whether the overpayment of compensation was properly created.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal of the issue and a copy of the cover letter to the SOC must be placed in the claims file.  Thereafter, the case should be returned to the Board for further appellate review if a timely substantive appeal has been filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

